Citation Nr: 1645615	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  14-29 914	)	DATE
	)
	)

On appeal from the
Committee on Waivers and Compromises of the Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability pension benefits in the amount of $32,502.33, to include the preliminary consideration of the validity of the debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S. D.




ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from June 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision issued by the Committee on Waivers and Compromises (COWAC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied a request for waiver of overpayment in the amount of $32,502.33.

In January 2015, the Veteran testified at a Central Office hearing before the undersigned.  The hearing transcript has been associated with the claims file.  

With respect to the above, and discussed in more detail below, the Veteran has expressed disagreement with the AOJ's plan to recoup an identified overpayment of compensation benefits.  In doing so, he has challenged the validity of the debt as well as requested waiver of recovery of the debt.  See, e.g., January 2015 Board hearing transcript.  The issue of the validity of the debt must be adjudicated by the AOJ.  To ensure full consideration of the Veteran's appeal, the Board has recharacterized the issue as set forth above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

Here, in March 2009, the RO received notification from law enforcement that the Veteran was the subject of an outstanding warrant, and proposed to suspend his benefits retroactively for the time period during which he was a "fugitive felon."  The RO subsequently took the action that it proposed, suspending the Veteran's VA disability pension benefits between September 15, 2006, and May 31, 2009, creating an overpayment of benefits to the Veteran by VA and a consequent debt of $32,502.33.  In a July 2009 letter, the RO notified the Veteran that he had been overpaid $32,502.33 in compensation benefits.  The Veteran timely requested that recovery of the debt be waived, and, in November 2013, the COWAC denied the Veteran's request for a waiver.  The Veteran timely challenged the COWAC decision.

The Veteran's representative has argued that the waiver of recovery of the overpayment issue on appeal should also include the issue of whether the underlying debt was validly created.  See January 2015 Central Office hearing transcript.  The Board observes that the November 2013 determination of the COWAC denied the Veteran's waiver request without consideration of the issue of the validity of the debt.  A May 2014 Statement of the Case was also silent for reference to the validity issue. 

The propriety of the overpayment at issue is a matter that is integral to a waiver determination.  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 (1998).  When a veteran raises the validity of the debt as part of a waiver application, it is arbitrary and capricious and an abuse of discretion to adjudicate the waiver application without first deciding the Veteran's challenge to the lawfulness of the debt asserted against him or her.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also Narron v. West, 13 Vet. App. 223 (1999).  

As discussed above, the Veteran is disputing both (a) the validity of the debt created, and (b) his eligibility for a waiver of recovery of the debt, if validly created.  Up to the present, the AOJ's adjudication has centered on whether he is eligible for a waiver of recovery of the debt.  However, these are separate issues requiring complete consideration.  As such, a remand for initial AOJ consideration of this issue is required prior to further action on the Veteran's application for a waiver of recovery of that debt. 

If the debt is determined to be valid, while on remand, an updated VA Form 5655, Financial Status Report, should be obtained prior to readjudicating the matter of waiver of the debt.

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should review the validity of the debt created by the overpayment and, if it finds the debt to be valid, prepare a written decision/statement of the case justifying the validity of the debt. See VAOPGCPREC 6-98 (April 24, 1998). 
	
Specifically, the decision should include discussion of 
the events that led to the creation of the overpayment 
and an explanation and accounting of the amount of 
the indebtedness assessed against the Veteran.

The Veteran should be informed that he must perfect the appeal if he wishes a review by the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

2.   If the debt is determined to be valid, the AOJ should 
request that the Veteran complete and return another 
VA Form 5655, Financial Status Report.  

3.  After conducting the above development, and any additional development deemed necessary, the AOJ should readjudicate the matter of waiver of recovery of  the debt.  If any benefit sought is not granted in full, the AOJ should issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate response period before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




